DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed March 22, 2022 has been entered. Claims 1-15 are pending. No claim amendments have been made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (CN 103005552 A; April 3, 2013) in view of Yin (CN 104207277 A; Dec. 17, 2014) and Oglesby (US 2015/0086695 A1; March 26, 2015).
Regarding claim 1, Che discloses a nutritional drink in the form of a liquid oil-in-water emulsion comprising virgin olive oil, water, an emulsifying agent, and a seasoning (e.g. a flavoring) (Derwent Abstract).
Che discloses that the olive oil drinking liquid comprises virgin olive oil and water, wherein the volume ratio of water and oil is 7:1 – 10:1 (Derwent Abstract), which is 87.5-91% water and 9-12.5% oil, while the instant claims require 25-70 wt.% oil and 25-70 wt% water. 
Yin discloses a ready to drink olive oil supplement that includes 20-40 wt.% olive oil (Derwent Abstract), thus overlapping the claimed range of 25-70 wt.% olive oil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Yin and Che disclose that it is known in the art to use olive oil and water to make beverages, and further teach that it is known in the art for beverages to comprise the claimed amount of olive oil, it would have been obvious to one of ordinary skill in the art to use similar amounts of olive oil as taught by Yin in the emulsion of Che. Doing so would yield the predictable result of providing a stable emulsion having a desired amount of olive oil in the beverage of Che to treat patients based upon what is taught by Yin.  
Further, as Che discloses that it is also known in the art to provide an olive oil drinking liquid comprising olive oil and water, it would have been obvious to one of ordinary skill in the art to vary the amount of water in the beverage of Che depending on the desired nutritional benefits of the olive oil drink provided. Adding less water to the beverage of Che and adding more olive oil as taught by Yin will provide the beverage of Che will more nutritional benefits associated with the olive oil while also altering the taste. Therefore, it is well within the ordinary skill in the art to vary the amount of water and olive oil in the beverage depending on the desired taste and nutritional benefits. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of both water and olive oil in the beverage of Che in the claimed amounts.  Both continue to function predictably, as expected.
Che discloses the nutritional drink as described above, but fails to specifically teach that the drink comprises 1-15% by weight of water of a sweetening agent selected from saccharide sweeteners, polyol sweeteners and combinations thereof. 
Yin further teaches that the olive oil supplement comprises a sweetening agent, high fructose syrup, which is a saccharide sweetener (Derwent Abstract). Yin teaches that the high fructose syrup can be present in an amount of 2-20% by weight, thus overlapping the claimed range of 1-15% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
It would have been obvious to one of ordinary skill in the art to add a sweetening agent, such as high fructose syrup as taught by Yin, to the beverage of Che in a similar amount as taught by Yin in order to provide a sweetness to the beverage. Adding an amount of sweetener will result in a beverage with a sweeter taste and therefore it is obvious to one of ordinary skill in the art to add depending on the desired taste of the beverage, which is well understood, routine and conventional in the art.
Further, with respect to the exact amount based on the amount of water, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Che discloses the nutritional drink as described above, and further teaches that the drink comprises sucrose fatty acid ester as an emulsifying agent in an amount of 0.8-1.2%, thus overlapping the claimed range of 0.5-8% (Derwent Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Che, however, is silent with respect to the emulsifying agent being selected from protein emulsifiers, phospholipids and combinations thereof. 
 Oglesby discloses a nutritional drink comprising similar components as Che, extra virgin olive oil ([0091], Example 2 [0215]), water (See Examples 1 and 2), saccharide sweeteners, polyol sweeteners and mixtures thereof ([0079], [0121]), wherein the drink further comprises an emulsifying agent that can be a protein emulsifier ([0194]). Oglesby discloses that the beverage comprises protein emulsifiers ([0194]), such as whey protein and soy protein ([0194]). The protein emulsifiers represent the colloidal material of Oglesby. Oglesby teaches that the colloidal material is present in an amount of 0.1% to 30% ([0094]), thus overlapping the claimed range of 0.5-8 wt. %.  Therefore, Oglesby teaches that the protein emulsifier is present in an amount of at least 0.1% to 30%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
As both Che and Oglesby are directed towards nutritional drink compositions comprising emulsifiers, it would have been obvious to one of ordinary skill in the art to use a protein emulsifier as the emulsifier in Che as Oglesby discloses that such emulsifier is useful in the art of making nutritional drinks comprising an emulsion. This is a simply substitution of one known emulsifier for another to yield the predictable result of effectively emulsifying the drink of Che. 
It further would have been obvious to use a protein emulsifier as the emulsifier in Che depending on the desired properties and nutritional benefits of the nutritional drink. 
Regarding claim 2, Che discloses that the oil is virgin olive oil (Derwent Abstract) and therefore 100 wt.% of the vegetable oil is virgin olive oil, thus falling within the claimed range of at least 50 wt.%. 
Regarding claim 3, as stated above, Che discloses that the oil is virgin olive oil (Derwent Abstract) and therefore 100 wt.% of the vegetable oil is virgin olive oil, but fails to teach that the virgin olive oil is extract virgin olive oil.
Oglesby discloses a nutritional drink comprising similar components as Che, including olive oil, and further teaches that the olive oil is extra virgin olive oil ([0091], Example 2 [0215]).
As both Che and Oglesby are directed towards nutritional drink compositions comprising virgin olive oil, it would have been obvious to one of ordinary skill in the art to use extra virgin olive oil in Che as Oglesby discloses that such olive oil is useful in the art of making nutritional drinks comprising an emulsion with olive oil. This is a simply substitution of one known olive oil for another to yield the predictable result of providing a nutritional drink in Che. 
It further would have been obvious to use extra virgin olive oil as the olive oil component in Che depending on the desired properties and nutritional benefits of the nutritional drink. 
Regarding claim 4, as stated above, Che in view of Yin teach the nutritional drink comprising high fructose syrup, which meets the claims fructose saccharide sweetener. 
Regarding claims 5 and 6, as stated above, Che in view of Oglesby discloses that the beverage comprises protein emulsifiers ([0194]), such as whey protein and soy protein ([0194]). 
Che discloses that the drink comprises an emulsifying agent in an amount of 0.8-1.2%, thus overlapping the claimed range of 2-8% (Derwent Abstract). Oglesby further teaches that the emulsifier is present in an amount of 0.1% to 30% ([0094]), thus overlapping the claimed range of 2-8 wt.%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) 
Regarding claim 7, as stated above, Che teaches that the nutritional drink comprises seasoning, or flavoring, but fails to specifically teach one of the claimed flavors. 
Oglesby discloses that the nutritional drink can include flavoring that can be herb or spice flavor ([0084] and [0128]).
It would have been obvious to one of ordinary skill in the art to add a flavoring as taught by Oglesby to the drink of Che depending on the desired taste of the drink. Adding flavor merely changes the taste of the drink, which is well understood, routine and conventional in the art and therefore would have been obvious to add to the drink of Che. 
Regarding claims 8-9, as disclosed above with respect to claim 1, Che discloses that the olive oil drinking liquid comprises virgin olive oil and water, wherein the volume ratio of water and oil is 7:1 – 10:1 (Derwent Abstract), which is 87.5-91% water and 9-12.5% oil, while the instant claims require 25-70 wt.% oil and 25-70 wt% water. 
Yin discloses a ready to drink olive oil supplement that includes 20-40 wt.% olive oil (Derwent Abstract), thus overlapping the claimed range of 25-70 wt.% olive oil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Yin and Che disclose that it is known in the art to use olive oil and water to make beverages, and further teach that it is known in the art for beverages to comprise the claimed amount of olive oil, it would have been obvious to one of ordinary skill in the art to use similar amounts of olive oil as taught by Yin in the emulsion of Che. Doing so would yield the predictable result of providing a stable emulsion having a desired amount of olive oil in the beverage of Che to treat patients based upon what is taught by Yin.  
Further, as Che discloses that it is also known in the art to provide an olive oil drinking liquid comprising olive oil and water, it would have been obvious to one of ordinary skill in the art to vary the amount of water in the beverage of Che depending on the desired nutritional benefits of the olive oil drink provided. Adding less water to the beverage of Che and adding more olive oil as taught by Yin will provide the beverage of Che will more nutritional benefits associated with the olive oil while also altering the taste. Therefore, it is well within the ordinary skill in the art to vary the amount of water and olive oil in the beverage depending on the desired taste and nutritional benefits. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Allery, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the inclusion of both water and olive oil in the beverage of Che in the claimed amounts.  Both continue to function predictably, as expected.
Additionally, the combination of vegetable oil and water as suggested in the prior art would constitute 80-98.5 wt% of the emulsion. It further would have been obvious to vary the amount of each component for the same reasons as stated above, to adjust the taste and nutritional benefits of the drink. 
Regarding claim 11, the prior art discloses a nutritional drink as claimed comprising the similar ingredients as claimed. The prior art, however, fails to specifically disclose the viscosity of the nutritional drink. 
However, the examiner notes that the exact viscosity is directly related to the amount and type of ingredients in the drink. It would have been obvious for the viscosity to be low so that the drink is flowable and can be consumed as a drinkable liquid. Viscosity is well understood, routine and conventional in the art and one of ordinary skill in the art can easily vary the viscosity depending on the amount and type of ingredients in the product as a higher amount of water will result in a less viscous drink product to produce a desired beverage viscosity. 
Regarding claim 12, Oglesby further teaches that the emulsion has a particle diameter of about 0.1 to 5 microns ([0085]), thus overlapping the claimed range of 0.5 to 20 microns. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As stated above, as Oglesby and Che disclose nutritional drinks containing olive oil, it would have been obvious to have the dispersed oil phase of Che have a particle diameter similar to what is taught by Oglesby as Oglesby teaches that such particle size is sufficient for inclusion into a beverage product and therefore would yield the predictable result of providing the dispersed oil phase of Che is a suitable particle size for incorporation into a beverage product. 
Regarding claim 13, Che discloses filling the liquid into a container and sterilizing (Derwent Obtract), but fails to specifically teach a packaged nutritional drink comprising a sealed container having an internal volume of 30-150 ml and comprising at least 30 ml of the nutritional drink. 
Yin further teaches packaging the drink in a sealed container (e.g. the aluminum foil bag) (Derwent Abstract).
It would have been obvious to one of ordinary skill in the art to have the container of Che be sealed as taught by Yin as it is well known in the art to package a drink in a sealed container so that way it is preserved until consumption. It would have been obvious to package the drink of Che in a sealed container in order to preserve the nutritional drink until it is ready to be consumed.
With respect to the size of the container, it further is well known in the art that packaged drinks come in a variety of sizes and therefore it would have been obvious to one of ordinary skill in the art to vary the size of the container depending on the desired amount of nutritional drink per container. 
As stated in MPEP 2144.04 IV A: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Additionally, it would have been obvious to one of ordinary skill in the art to vary the amount of emulsion that is present in the packaged nutritional drink depending on the desired benefits and nutrition of the nutritional drink. Adding a higher amount of emulsion to the packaged nutritional drink will provide the nutritional drink with a higher amount of virgin olive oil and therefore provide the consumer with more benefits associated with the ingredients in the emulsion of claim 1. 
Further, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 15, the combination of the above cited prior art render obvious the claimed process as the prior art discloses that the nutritional drink is made by mixing virgin olive oil, water, protein emulsifier, sweetening agent and flavoring (See Derwent Abstracts and Oglesby [0079], [0091], [0110], [0121], [0194], Example 2 [0215]).


Claims 10 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (CN 103005552 A; April 3, 2013), Yin (CN 104207277 A; Dec. 17, 2014) and Oglesby (US 2015/0086695 A1; March 26, 2015) as applied to claims 1 and 13 above, and further in view of Romero et al. (“Analysis of Total Contents of Hydroxytyrosol and Tyrosol in Olive Oils”, Journal of Agricultural and Food Chemistry, 2012, 60, 9017-9022; Retrieved from Internet URL: <https://pubs.acs.org/doi/pdf/10.1021/jf3026666>).
Regarding claims 10 and 14, Che discloses the nutritional drink emulsion comprising virgin olive oil as described above, but fail to specifically teach the hydroxytyrosol content of the emulsion and the packaged nutritional drink.
Romero discloses different olive oils and the amount of hydroxytyrosol in the different olive oils (See Figure 6 on page 9020). Romero discloses that depending on the type of virgin olive oil, the amount of hydroxytyrosol will vary.
As Che discloses the presence of virgin olive oil, Che discloses that the emulsion will have some degree of hydroxytyrosol based upon what is taught by Romero. With respect to the exact amount, it would have been obvious to one of ordinary skill in the art to adjust the type of virgin olive oil as well as the amount of virgin olive oil to result in an emulsion having a desired hydroxytyrosol content. 
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of additional ingredients in the nutritional drink to arrive at a desired hydroxytyrosol content in the nutritional drink.


Response to Arguments
Applicant’s arguments with respect to Oglesby not teaching the claimed amount of olive oil in the beverage have been fully considered and are persuasive.  However, upon further consideration, a new of rejection is made using Che as the primary reference as Che teaches an olive oil drink comprising virgin olive oil and water. Yin and Oglesby are brought in as secondary references to teach additional claim limitations.
In response to applicant's argument that the prior art does not recognize the taste-masking properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The prior art clearly teaches a drink comprising virgin olive oil and further teaches that a supplement having a higher percentage of olive oil is known in the art and further provides nutritional benefits to the consumer. 
Therefore, for the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791